Exhibit 10.3
PLEDGE AND SECURITY AGREEMENT
     This Pledge and Security Agreement (the “Pledge Agreement”) dated
November 23, 2009, is between HILAND HOLDINGS GP, LP, a Delaware limited
partnership (referred to herein as either “Hiland Holdings” “Borrower” or
“Pledgor”) and COPPERMARK BANK, an Oklahoma state banking association (the
“Secured Party”).
     WHEREAS, Pledgor and the Secured Party are entering into a Loan Agreement
dated November 23, 2009 (together with all amendments, restatements, supplements
and modifications in effect from time to time, referred to as the “Loan
Agreement”) in which the Secured Party has agreed to loan Pledgor the sum of
Five Million and No/100 Dollars ($5,000,000.00) as evidenced by that certain
Promissory Note of even date herewith and Pledgor has agreed to pledge and grant
a security interest in 2,321,471 common units of Hiland Partners, LP, a Delaware
limited partnership (the “Limited Partnership”), represented by Certificate Nos.
84 and 252, CUSIP No. 431,291,103, and 3,060,000 subordinated units of the
Limited Partnership represented by Certificate No. 7 (all of the common units
and the subordinated units are referred to herein as the “Units”). All
capitalized terms not defined herein shall have the meanings given to them in
the Loan Agreement.
     WHEREAS, Pledgor has obtained, and will obtain, either directly or
indirectly, benefits from the Loan and, accordingly, desires to execute this
Pledge Agreement and other instruments as requested by the Secured Party (the
“Security Instruments”) in order to induce the Secured Party to make the Loan.
     WHEREAS, it is a condition precedent to an Advance under the Loan that
Pledgor shall have executed and delivered to the Secured Party this Pledge
Agreement.
     NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to the Pledgor, the receipt and sufficiency of which are hereby
acknowledged, the Pledgor does hereby covenant and agree as follows:
     1. Security for Secured Indebtedness. This Pledge Agreement is made by the
Pledgor for the benefit of the Secured Party and Pledgor agrees to fully and
promptly pay when due, whether at Maturity or earlier by reason of acceleration
or otherwise, the debts, liabilities and obligations described as follows and to
secure:
     A. The full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness of
the Pledgor arising out of, or in connection with, the Loan Agreement, the Note,
and the Loan Documents;
     B. Any and all sums advanced by the Secured Party in order to preserve the
Pledged Collateral and/or preserve its security interest therein; and
     C. After an Event of Default shall have occurred and be continuing, in the
event of any action or proceeding for the collection of the Secured
Indebtedness, as defined below, or the enforcement of this Pledge Agreement, the
reasonable expenses of retaking, holding, preparing for sale, selling or
otherwise disposing of or realizing on the Pledged Collateral, or of any
exercise by the Secured Party of its rights hereunder, together with reasonable
attorneys fees and court costs;
     All of such obligations, liabilities, indebtedness, sums and expenses
referred to in sub-headings A through C of this Section 1 and all renewals,
modifications and extensions thereof and all substitutions therefore are
hereinafter sometimes referred to as the “Secured Indebtedness”. Pledgor shall
also deliver simultaneously herewith, stock powers with signatures guaranteed
executed in blank.
     2. Pledge and Grant of Security Interest. To secure the prompt and complete
payment and performance of the Secured Indebtedness, Pledgor hereby pledges,
assigns and grants to the Secured Party a security interest in all of its right,
title interest and benefits, now owned or hereafter acquired, in:

 



--------------------------------------------------------------------------------



 



     A. The Units;
     B. With respect to the Units, all (i) cash dividends declared or interest;
(ii) dividends payable in the form of units or securities, (iii) dividends or
distributions payable upon dissolution, partial or total liquidation, or in
connection with a reduction of capital, capital surplus or paid-in surplus, and
(iv) distributions, or all other additional units or other securities issued,
with respect to or in lieu of the Units included in the Pledged Collateral
(whether through unit split, spin-off, reclassification, warrant, options,
merger, consolidation, sale of assets, combination of shares, or otherwise), all
of which Secured Party shall be entitled to receive and retain as part of the
Pledged Collateral;
     C. All proceeds (cash and non-cash) arising out of the sale, exchange,
collection, enforcement or other disposition of all or any portion of the Units,
including, without limitation, proceeds in the form of accounts, chattel paper,
instruments, documents, consumer goods, inventory and equipment.
     D. All accessions to, substitutions for and replacements, proceeds,
including unit rights, additions, replacements, and accessions thereto and
substitutions therefore; and
     E. All proceeds of any of the foregoing.
All of the foregoing being referred to as the “Pledged Collateral”.
     3. Representations and Warranties: Pledgor hereby represents, warrants and
covenants as follows:
     A. Pledgor is the direct, sole beneficial owner and sole holder of record
of the Pledged Collateral, free and clear of any security interests, mortgages,
pledges, liens, and encumbrances, other than those created by this Pledge
Agreement and Pledgor will not permit any security interests, mortgages,
pledges, liens, or encumbrances to attach to the Pledged Collateral.
     B. The Pledged Collateral has been duly authorized, validly issued, is
fully paid and non assessable.
     C. With respect to any certificates delivered to the Secured Party, either
such certificates are securities as defined in Article 8 of the Uniform
Commercial Code (“UCC”) or, if such certificates are not Securities, Pledgor has
so informed the Secured Party so that the Secured Party may take steps to
perfect its security interest therein as a General Intangible.
     D. All Pledged Collateral is the legal, valid and binding obligation of
such issuer and such issuer is not in default thereunder.
     E. None of the Pledged Collateral has been issued or transferred in
violation of the securities registration, securities disclosure or similar laws
of any jurisdiction to which such issuance or transfer may be subject.
     F. There are existing no options, warrants, calls or commitments of any
character whatsoever relating to the Pledged Collateral or which obligate the
issuer of any Units included in the Pledged Collateral to issue additional
Units.
     G. No consent, approval, authorization, or other action by, and no giving
of notice, filing with, any governmental authority or any other Person is
required for the pledge of the Pledged Collateral pursuant to this Pledge
Agreement or for the execution, delivery and performance of this Pledge
Agreement by, or for the exercise of the voting or other rights provided for in
this Pledge Agreement or for the remedies in respect of the Pledged Collateral
pursuant to this Pledge Agreement and the Loan Agreement, except as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

2



--------------------------------------------------------------------------------



 



     4. Covenants as to Security Interest. Pledgor further covenants and agrees
as follows:
     A. Not to encumber, rent, sell, create a security interest in, or otherwise
sell, transfer, attempt to transfer, or dispose of any interest in the Pledged
Collateral without the prior written consent of the Secured Party.
     B. Nonpayment of the Secured Indebtedness or noncompliance with or
nonperformance of any other obligation of Pledgor under this Pledge Agreement or
any Loan Document or any material misrepresentation or misstatement in
connection herewith or with any Loan Document shall constitute a default under
this Pledge Agreement.
     5. Further Assurances. Pledgor further agrees that:
     A. From time to time, at its expense, Pledgor will promptly cause to be
executed and delivered to the Secured Party, in the future, additional Security
Instruments, if Secured Party reasonably deems such are necessary, to insure
perfection or maintenance of the Secured Party’s security interests and Liens in
the Pledged Collateral or any part thereof and in Pledged Collateral as it is
acquired in the future.
     B. The Secured Party is authorized to file any financing statements,
continuation statements, lien entry forms or other similar documents which
Secured Party deems necessary in order to protect, preserve, continue, perfect,
extend or maintain a valid security interest in the Pledged Collateral to secure
payment of the Secured Indebtedness. The Pledgor will take any and all actions
necessary to defend title to the Pledged Collateral against all persons and to
defend the security interest of the Secured Party in the Pledged Collateral and
the priority thereof against any Lien not expressly permitted hereunder.
     C. To use its best efforts to cause the issuer, transfer agent or registrar
of the Pledged Collateral to take all such actions and execute all such
documents as maybe necessary or appropriate, upon the request of the Secured
Party, including, but not limited to: (i) to remove any restrictive legends
place on the Pledged Collateral that are not required legally to appear on the
Pledged Collateral held by the Secured Party; (ii) after an Event of Default, to
effect any sale or sales of the Pledged Collateral in accordance with any
applicable rules under the Securities act of 1933; and (iii) after an Event of
Default, to effect any sales or other disposition of the Pledged Collateral in
any lawful public or private sale or other disposition.
     6. Exercise of Rights in Pledged Collateral. Without in any way limiting
the foregoing and subject to clause (C) below:
     A. Pledgor shall have the right to exercise all voting rights or other
rights relating to the Pledged Collateral for all purposes not inconsistent with
this Pledge Agreement, the Loan Agreement or any other Loan Document; provided
however, that no vote or other right shall be exercised or action taken which
would have the effect of impairing the rights of Secured Party in respect of the
Pledged Collateral.
     B. Pledgor will permit Secured Party or its nominee at any time after the
occurrence of an Default, without notice, to exercise all voting rights or other
rights relating to Pledged Collateral, including, without limitation, exchange,
subscription or any other rights, privileges, or options pertaining to any
Pledged Collateral as if it were the absolute owner thereof.
     C. Pledgor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral to the
extent not in violation of the Loan Agreement other than any of the following
distributions and payments (collectively referred to as the “Excluded
Payments”): (i) dividends and interest paid or payable other than in cash in
respect of any Pledged Collateral, and instruments and other property received,
receivable or otherwise distributed in respect of, or in exchange for, any
Pledged Collateral; (ii) dividends and other distributions paid or payable in
cash in respect of any

3



--------------------------------------------------------------------------------



 



Pledged Collateral during the continuance of a Default or at any time in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in capital of an issuer;
and (iii) cash paid, payable or otherwise distributed, in respect of principal
of, or in redemption of, or in exchange for, any Pledged Collateral; provided
however, that until actually paid, all rights to such distributions shall remain
subject to the Lien created by this Pledge Agreement.
     D. All Excluded Payments and all other distributions in respect of any of
the Pledged Collateral, whenever paid or made, shall be delivered to Secured
Party and shall, if received by Pledgor, be received in trust for the benefit of
Secured Party, be segregated from the other property or funds of Pledgor, and be
forthwith delivered to the Secured Party as Pledged Collateral in the same form
as so received (with any necessary endorsement).
     7. Secured Party Appointed Attorney-in-Fact. Pledgor hereby irrevocably
appoints the Secured Party as Pledgor’s attorney-in-fact, with full authority in
the place and stead of Pledgor and in the name of Pledgor or otherwise, from and
after the occurrence of an uncured Event of Default, to endorse and collect any
cash proceeds of the Pledged Collateral, to take any action and to execute any
instrument which the Secured Party may deem necessary or advisable to accomplish
the purpose of this Pledge Agreement including to obtain and adjust insurance
required to be paid to the Secured Party pursuant to this Section 6; to ask,
demand, collect, sue for, recover, compromise, receive Pledged Collateral; to
take any action or institute any proceedings which the Secured Party may deem
necessary or desirable for the collection of any of the Pledged Collateral or
otherwise enforce compliance with the terms and conditions of any rights of the
Secured Party respect to any of the Pledged Collateral; and if the Pledgor fails
to perform any agreement contained herein, the Secured Party may itself perform,
or cause performance of, such agreement, and the expenses of the Secured Party
incurred in connection therewith shall be payable by Pledgor.
     8. Proxy. PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE SECURED
PARTY AS THE PROXY AND ATTORNEY IN FACT (AS SET FORTH IN SECTION 7 ABOVE) OF
PLEDGOR WITH RESPECT TO THE PLEDGED COLLATERAL, INCLUDING THE RIGHT TO VOTE SUCH
PLEDGED COLLATERAL, WITH FULL POWER OF SUBSTITUTION TO DO SO. IN ADDITION TO THE
RIGHT TO VOTE ANY SUCH PLEDGED COLLATERAL, THE APPOINTMENT OF THE SECURED PARTY
AS PROXY AND ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER
RIGHTS, POWERS, PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED
COLLATERAL WOULD BE ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS
OF SHAREHOLDERS, CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH
MEETINGS). SUCH PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE
NECESSITY OF ANY ACTION (INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL
ON THE RECORD BOOKS OF THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER
OF SUCH PLEDGED COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE
OF A UNMATURED DEFAULT.
     9. Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE
SECURED PARTY AS PROXY AND ATTORNEY-IN-FACT IN THIS SECTION 9 IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS PLEDGE AGREEMENT
IS TERMINATED. NOTWITHSTANDING ANYTHING CONTAINED HEREIN, NEITHER THE SECURED
PARTY NOR ANY OF ITS RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS OR REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER
GRANTED HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE
FOR ANY FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF
DAMAGES ATTRIBUTABLE SOLELY TO ITS OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THE SECURED PARTY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
     10. The Secured Party’s Duties. The powers conferred on the Secured Party
hereunder are solely to protect its interest in the Pledged Collateral and shall
not impose any duty upon it to exercise

4



--------------------------------------------------------------------------------



 



any such powers. Except for the safe custody of any Pledged Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Secured Party shall have no duty as to any Pledged Collateral, or as to the
taking of any necessary steps to preserve rights against prior parties or any
other rights pertaining to any Pledged Collateral. The Secured Party shall be
deemed to have exercised reasonable care in the custody and preservation of any
Pledged Collateral in it possession if such Pledged Collateral is accorded
treatment substantially equal to that which the Secured Party accord its own
property.
     11. Remedies in Case of an Event of Default. If any “Event of Default” (as
defined in the Loan Agreement) shall have occurred and be continuing:
     A. Upon the occurrence of an Event of Default, the Secured Party may
exercise in respect of the Pledged Collateral, in addition to other rights and
remedies of a secured party on default under the Uniform Commercial Code in
effect at that time (the “UCC”) (whether or not the UCC applies to the affected
Pledged Collateral) those rights and remedies provided in this Pledge Agreement,
the Loan Agreement or any other Loan Document (including, without limitation,
any law governing the exercise of a bank’s right of setoff or bankers’ lien);
provided that, this Section shall not be understood to limit any rights or
remedies available to Secured Party prior an Event of Default and also (i) is
authorized, prior or subsequent to the institution of any foreclosure
proceedings, to take possession of the Pledged Collateral and all books and
records relating thereto, and to exercise without interference from the Pledgor
any and all rights which the Pledgor has with respect to the management,
possession, operation, protection or preservation of the Pledged Collateral. All
costs, expenses and liabilities of every character incurred by the Pledgor in
managing, operating, maintaining, protecting or preserving the Pledged
Collateral shall constitute a demand obligation owing by the Pledgor hereunder,
all of which shall constitute a portion of the Secured Indebtedness and shall be
secured by this Pledge Agreement and by any other instrument securing the
Secured Indebtedness. If necessary to obtain the possession provided for above,
the Secured Party may invoke any and all remedies to dispossess Pledgor. In
connection with any action taken by the Secured Party pursuant to this Section,
the Secured Party shall not be liable for any loss sustained by Pledgor
resulting from any act or omission of the Secured Party in managing the Pledged
Collateral unless such loss is caused by the willful misconduct and bad faith of
the Secured Party, nor shall the Secured Party be obligated to perform or
discharge any obligation, duty or liability of Pledgor arising under any
agreement forming a part of the Pledged Collateral or otherwise arising. Pledgor
shall, and does hereby agree, to indemnify the Secured Party for, and to hold
the Secured Party harmless from, any and all liability, loss or damage which may
or might be incurred by the Secured Party by reason of this Pledge Agreement, or
the exercise of rights or remedies hereunder; should the Secured Party incur any
such liability, the amount thereof, including costs, expenses and reasonable
attorney fees, shall be a demand obligation owing by Pledgor to the Secured
Party and shall be a part of the Secured Indebtedness and shall be secured by
this Pledge Agreement and any other instrument securing the Secured
Indebtedness. Pledgor hereby assents to, ratifies, and confirms any and all
actions of the Secured Party with respect to the Pledged Collateral taken under
this Section.
     B. Without notice except as specified below, the Secured Party may sell the
Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any of the Secured Party’s offices or elsewhere, for cash, on
credit or for future delivery, and upon such other terms as the Secured Party
may deem commercially reasonable. Pledgor hereby waives notice of the time and
place of any public sale or the time after which any private sale or other
disposition of all or any part of the Pledged Collateral may be made. To the
extent such notice may not be waived under applicable law, any notice made shall
be deemed reasonable if sent to Pledgor, addressed as set forth in Section 14,
at least ten days prior to (i) the time and place of any such public sale or
(ii) the time after which any such private sale or other disposition may be
made. The Secured Party shall not be obligated to make any sale of the Pledged
Collateral regardless of notice of sale having been given. The Secured Party may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefore, and such sale may, without further notice, be made
that the time and place to which it was so adjourned. Pledgor shall take, or
cause an issuer of Pledged Collateral to take, any and all actions necessary to
register or qualify the Pledged Collateral to enable the Secured Party to
consummate a public sale or other disposition of the Pledged Collateral. To the
maximum extent permitted by applicable law, Pledgor

5



--------------------------------------------------------------------------------



 



waives all claims, damages, and demands against the Secured Party arising out of
the repossession, retention or sale of the Pledged Collateral, except such as
arise solely out of the gross negligence or willful misconduct of the Secured
Party as finally determined by a court of competent jurisdiction. To the extent
it may lawfully do so, Pledgor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Secured Party, any valuation, stay, appraisal, extension, moratorium,
redemption or similar laws and any and all rights or defenses it may have now or
hereafter existing which, but for this provision, might be applicable to the
sale of any Pledged Collateral made under the judgment, order or decree of any
court, or privately under the power of sale conferred by this Pledge Agreement,
or otherwise. Except as otherwise specifically provided herein, Pledgor hereby
waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Pledge
Agreement or any Pledged Collateral.
     C. Concurrently with written notice to Pledgor, (i) transfer and register
in its name or in the name of its nominee the whole or any part of the Pledged
Collateral, (ii) exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations, (iii) exercise the voting and all other rights as a holder with
respect thereto, (iv) collect and receive all cash dividends, interest,
principal and other distributions made thereon and to otherwise act with respect
to the Pledged Collateral as though the Secured Party was the outright owner
thereof.
     D. Secured Party may comply with any applicable state or federal law
requirements in connection with a disposition of the Pledged Collateral and
compliance will not be considered to adversely affect the commercial
reasonableness of any sale of the Pledged Collateral.
     E. Secured Party shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase for its benefit, the whole or any part of the Pledged Collateral so
sold, free of any right of equity redemption, which equity redemption the
Pledgor hereby expressly releases.
     F. Until Secured Party is able to effect a sale or other disposition of
Pledged Collateral, Secured Party shall have the right to hold or use the
Pledged Collateral, or any part thereof, to the extent that it deems appropriate
for the purpose of preserving the Pledged Collateral or its value or for any
other purpose deemed appropriate by the Secured Party. The Secured Party may, if
it so elects, seek the appointment of a receiver or keeper to take possession of
Pledged Collateral and to enforce any of the Secured Party’s remedies (for the
benefit of the Secured Party), with respect to such appointment without prior
notice or hearing as to such appointment.
     G. Notwithstanding the foregoing, the Secured Party shall not be required
to (i) make any demand upon, or pursue or exhaust any of its rights or remedies
against Pledgor or any other obligor, guarantor, pledgor or any other Person
with respect to the payment of the Secured Obligations or to pursue or exhaust
any of its rights or remedies with respect to any Pledged Collateral therefor or
any direct or indirect guarantee thereof, (ii) resort to the Pledged Collateral
in any particular order, or (iii) effect a public sale of any Pledged
Collateral. The Secured Party may resort to any security given by this Pledge
Agreement or to any other security now existing or hereafter given to secure the
payment of the Secured Indebtedness, in whole or in part, and in such portions
and in such order as may seem best to the Secured Party in its sole and
uncontrolled discretion, and any such action shall not in anywise be considered
as a waiver of any of the rights, benefits or liens evidenced by this Pledge
Agreement or any other Loan Document.
     H. Pledgor recognizes that the Secured Party may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof. Pledgor also acknowledges that any private
sale may result in prices and other terms less favorable to the seller than if
such sale were a public sale and, notwithstanding such circumstances, agrees
that any such private sale shall not be deemed to have been made in a
commercially unreasonable manner solely by virtue of such sale being private.
The Secured Party shall be under no obligation to delay a sale of any of the
Pledged Collateral for the period of time necessary to permit Pledgor or the
issuer of the Pledged

6



--------------------------------------------------------------------------------



 



Collateral to register such securities for public sale under the Securities Act
of 1933, as amended, or under applicable state securities laws, even if Pledgor
and the issuer would agree to do so.
     I. The proceeds of any sale received by the Secured Party in respect of any
sale of, collection from, or other realization upon all or any part of the
Pledged Collateral may, in the discretion of the Secured Party, be applied to
the payment of any amounts payable to the Secured Party under the Note in such
order as the Secured Party shall elect. Any surplus of such cash or cash
proceeds held by the Secured Party and remaining after payment in full of all
the Secured Indebtedness shall be paid over to Pledgor or to whomsoever may be
lawfully entitled to receive such surplus.
     J. All remedies herein expressly provided for are cumulative of any and all
remedies existing at law or in equity, and the Secured Party shall, in addition
to the remedies herein provided, be entitled to avail itself of all such other
remedies as may now or hereafter exist at law or in equity for the collection of
said indebtedness and the enforcement of the covenants herein and the
foreclosure of the liens evidenced hereby, and the resort to any remedy provided
for hereunder or provided by law shall not prevent the concurrent or subsequent
employment of any other appropriate remedy or remedies.
     K. To the full extent Pledgor may do so, Pledgor agrees that Pledgor will
not at any time insist upon, plead, claim or take the benefit or advantage of
any law now hereafter in force providing for any appraisement, valuation, stay,
extension or redemption, and Pledgor, for Pledgor, Pledgor’s heirs, devisees,
representatives, successors and assigns, and for any and all persons ever
claiming any interest in the Pledged Collateral, to the extent permitted by law,
hereby waives and releases all rights of redemption, valuation, appraisement,
stay of execution, notice of election to mature or declare due to the whole of
the secured indebtedness and marshaling in the event of foreclosure of the liens
hereby created. If any law referred to in this section and now in force, of
which Pledgor or Pledgor’s successors might take advantage despite this section,
shall hereafter be repealed or cease to be in force, such law shall not
thereafter be deemed to preclude the application of this section.
     L. Pledgor hereby authorizes and directs all parties under any contracts
with Pledgor (“Contracting Parties”), upon written demand from the Secured
Party, to pay any and all amounts due under such contract to the Secured Party.
Pledgor hereby expressly relieves such Contracting Parties from any and all
duty, liability or obligation to Pledgor in respect of the payments so made.
     M. At the request of Secured Party and during an Event of Default, Pledgor
shall prepare and file, or cause an issuer of the Pledged Collateral to prepare
and file, with the Securities and Exchange Commission or any other applicable
government agency, registration statements, a prospectus and such other
documentation in connection with the Pledged Collateral as Secured Party may
request, all in form and substance satisfactory to Secured Party, and furnish to
the Secured Party, or cause an issuer of the Pledged Collateral to furnish to
the Pledged , any information regarding the Pledged Collateral in such detail as
the Secured Party may specify.
     12. Remedies Cumulative. Each right, power and remedy of the Secured Party
provided for in this Pledge Agreement, the Mortgage, or any other Security
Instrument, now or hereafter existing at law or in equity or by statute, shall
be cumulative and concurrent and shall be in addition to every other such right,
power or remedy. The exercise or beginning of the exercise by the Secured Party
of any one or more of the rights, powers or remedies provided for in this Pledge
Agreement, the Mortgage, or any other Security Instrument or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Secured Party of all such other rights,
powers or remedies, and no failure or delay on the part of the Secured Party to
exercise any such right, power or remedy shall operate a as waiver thereof.
     13. Pledgor’s Obligations Absolute. The obligations of the Pledgor under
this Pledge Agreement and the Security Instruments shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever, including, without limitation:

7



--------------------------------------------------------------------------------



 



     A. Any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Security Instrument, or any other instrument
or agreement referred to therein, or any assignment or transfer of any thereof;
     B. Any waiver, consent, extension, indulgence or other action or inaction
under or in respect of any such agreement or instrument or this Agreement;
     C. Any furnishing of any additional security to the Secured Party or any
acceptance thereof or any release of any security by the Secured Party;
     D. Any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or
     E. Any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to either of the
Pledgor, or any action taken with respect to this Pledge Agreement by any
trustee or receiver, or by any court, in any such proceeding, whether or not the
Pledgor shall have notice or knowledge of any of the foregoing.
     14. Notices and Other Communications. Except as to verbal notices expressly
authorized herein, which verbal notices shall be confirmed in writing, all
notices, requests and communications hereunder shall be in writing (including by
telegraph or telecopy). Unless otherwise expressly provided herein, any such
notice, request, demand or other communication shall be deemed to have been duly
given or made when delivered by hand, or, in the case of delivery by mail,
deposited in the mail, certified mail, return receipt requested, postage
prepaid, when receipt thereof is addressed as follows:
(a)  If to the Pledgor, to:
Hiland Holdings GP, LP
P.O. Box 5103
Enid, Oklahoma 73702-5103
Attn: Chief Financial Officer
Fax (580) 616-2080
(b)  If to the Secured Party, to:
Coppermark Bank
P.O. Box 25676
Oklahoma City, OK 73125-0676
Attn: Chris Mostek, Vice President
Fax (405) 858-8118
     Any party may, by proper written notice hereunder to the other, change the
individuals or addresses to which such notices to it shall thereafter be sent.
     13. Amendments or Modifications. Neither this Agreement nor any provision
hereof may be changed, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
change, waiver, discharge or termination is sought.
     14. Survival Upon Unenforceability. In the event any one or more of the
provisions contained in any of the Loan Documents or in any other instrument
referred to herein or executed in connection with the Secured Indebtedness
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision of any Loan Document or of any other instrument referred to
herein or executed in connection with such Secured Indebtedness.

8



--------------------------------------------------------------------------------



 



     15. Entire Agreement. This Pledge Agreement and the Loan Documents
constitute the entire agreement among the parties hereto with respect to the
parties hereof and shall supersede any prior agreement between the parties
hereto, whether written or oral, relating to the subject hereof. Furthermore, in
this regard, this written agreement and the other written Loan Documents
represent, collectively, the final agreement between the parties and may not be
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.
     16. Loan Agreement. Pledgor acknowledges and agrees that the Loan Agreement
is the legally valid and binding obligation of Pledgor, enforceable against it
in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws or equitable
principles relating to or limiting creditors‘ rights generally. This Agreement
shall not be construed to amend the Loan Documents except as is expressly
provided hereby. The obligations of Pledgor under the Loan Agreement are
absolute, unconditional, irrevocable, and immediately effective without further
act or deed required of any party. Pledgor ratifies, affirms and adopts all
obligations as Pledgor’s own separate undertaking, and all terms and conditions
as contained in the Loan Agreement are incorporated herein by reference.
     17. WAIVER OF RIGHTS TO JURY TRIAL. PLEDGOR HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION THAT
RELATES TO OR ARISES OUT OF THIS PLEDGE AGREEMENT, THE NOTE, ANY LOAN DOCUMENT
OR OTHERWISE WITH RESPECT THERETO AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE BANK ENTERING INTO THE LOAN.
     IN WITNESS WHEREOF, the Pledgor and the Secured Party have caused this
Pledge Agreement to be executed is executed as of the date first above written.

          PLEDGOR:  Hiland Holdings GP, LP
a Delaware limited partnership
      By:   Hiland Partners GP Holdings, LLC,         a Delaware limited
liability company        its general partner        By:   /s/  Matthew S.
Harrison         Matthew S. Harrison        Vice President-Finance, Chief
Financial Officer and Secretary      SECURED PARTY:  Coppermark Bank
      By:   /s/  Chris Mostek       Chris Mostek, Vice President   

9